In a medical malpractice action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Queens County, entered March 1, 1973, in favor of defendants Meyers and Lewis, upon the trial court’s dismissal of the complaint at the conclusion of a jury trial. Judgment reversed, on the law, and new trial granted, with costs to abide the event. No questions of fact were considered on this appeal. It was error for the trial court to dismiss the complaint. The evidence adduced *695presented issues of fact which ought to have been submitted to the jury as to whether respondents had deviated from accepted medical practice' in the manner in which they dealt with plaintiff, especially with regard to the questions of proper diagnosis and follow-up (cf. McGovern V. Attie, 30 A D 2d 559; Wessel v. Krop, 30 A D 2d 764). Martuseello, Acting P. J., Shapiro, Christ and Munder, JJ., concur; Benjamin, J., dissents and votes to affirm.